Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 12/15/17.  As directed by the amendment, claims 1-12 have been canceled, no claims have been amended, and claims 13-21 have been added.  Thus, claims 13-21 are pending in the application.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dahlquist (6,027,464) in view of Stryker et al (2012/0065576).
	Regarding claim 13, Dahlquist discloses a method of prophylactic, physiotherapeutic, rehabilitative and therapeutic treatment of a human patient under total submergence in water completely surrounding and affecting the patient, exerting pressure higher than 1.1 bar (Fig. 10 depicts such a procedure where a person is completely surrounded and submerged by water), comprising the steps of a) providing an unsealed water reservoir of a depth greater than 1 meter (Fig. 10, tank 2 is unsealed), allowing reaching a pressure higher than 1.1 bar (Fig. 10, depicts a person in 
	Dahlquist does not disclose the infrastructure for activating skin senses locally incudes electric stimuli.
	However, Stryker teaches a drug delivery therapy system comprising submerging a portion of a patient’s body under water and applying local electric stimuli to the portion of the patient’s body ([0070] discloses enhancing the absorption of drug into the skin by using a skin poration device 38 that applies electrical current or voltage to the patient’s skin to enlarge the pores)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dahlquist to include an electric stimuli apparatus to apply electricity to the patient’s skin as taught by Dahlquist in order to enhance the absorption of transdermal medication to the skin of the patient during the therapy.
	Regarding claim 14, the modified method of Dahlquist has the water as supplemented with additives comprising additives of the type selected from the group consisting of: mineral, gaseous, herbal, anti-inflammatory, anti-microbial, and including antibacterial additives (Dahlquist, col. 4, ln. 21-25, discloses that the water may contain disinfectants or bacteriostatic salts).

	Regarding claim 16, the modified method of Dahlquist is for treating of disorders, defects and injuries of body systems of a type selected from the group consisting of: skeletal system, arthro-skeletal system, musculo-skeletal system, circulatory system, nervous system, and immune system, or alleviating symptoms thereof (Dahlquist, col. 3, ln. 39-44, discloses treating pressure points on the body and restricted blood flow).
	Regarding claim 17, the modified method of Dahlquist is for treating or alleviating pain disorders (Dahlquist, col. 3, ln. 39-44, discloses eliminating pressure points).
	Regarding claim 18, the modified method of Dahlquist is for treating the patients after at least one of aesthetic medical treatments, after surgeries, or physical injuries of motoric system (Dahlquist, col. 11, ln. 7-9, discloses treating patients with mobility problems, which would be a type of physical injury).
	Regarding claim 19, the modified method of Dahlquist is for treating skin diseases, fertility disorders, potency dysfunctions or alleviating symptoms thereof (Dahlquist, col. 3, ln. 7-8, discloses treating skin infections, wounds, or burns).
	Regarding claim 20, the modified method of Dahlquist is for treating excess weight, obesity and defects of posture or alleviating symptoms thereof (Dahlquist, col. 2, 
	Regarding claim 21, the modified method of Dahlquist has the pressure applied as higher than 1.2 bar (Dahlquist, Fig. 10, depicts a person in a tank with a depth much greater than 1 meter (assuming the height of an average person), whereby the pressure would be higher than 1.1 bar, including the effects of atmospheric pressure.  The depth of the tank appears very comparable to the depth of applicant’s tank pictured in Fig. 1).
Response to Arguments
4.	 Applicant’s arguments filed on 10/18/21 with respect to claim 13 and regarding Richardson not disclosing an unsealed water reservoir have been considered, but are moot in view of the new grounds of rejection presented above.  Dahlquist discloses a submergence tank as an unsealed water reservoir (Dahlquist, Fig. 10).  Furthermore, Dahlquist discloses the claimed step of simultaneously with a patient’s total submergence, applying hydrotherapy and manual therapy (Dahlquist, col. 10, ln. 5-14).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785